Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-14, 17-29, 31-39, 41-50, 55-67, 69-78, 80-86, 88-96, 98-110, 115-128, 130-133, 135-136, 139-141, 143-148, 150-158, 160-170, 174-185, 187-198, 200-208, 210-221, 223-224 and 226-242 were canceled. 
Claims 1-2, 15-16, 30, 40, 51-54, 68, 79, 87, 97, 111-114, 129, 134, 137-138, 142, 149, 159, 171-173, 186, 199, 209, 222, and 225 are pending and under consideration.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Invention I; claims 222, 225 drawn to an amphiphilic ligand conjugate comprising lipid, a first ligand, a second ligand, and optionally a linker, classified in A61K 47/543. 

Invention II; claims 1, 2, 15, 16, 30, 40 drawn to a method of stimulating an immune response comprising administering a composition to the subject, wherein the composition comprises an amphiphilic ligand conjugate comprising lipid, CAR ligand, and optionally a linker, and wherein the subject comprises an immune cell comprising a CAR, wherein the immune cell is not a T-cell, classified in C07K 2317/622.

 claims 51-54, 68, 79, 87, 97 drawn to a method of stimulating an immune response comprising administering a composition to the subject, wherein the composition comprises an amphiphilic ligand conjugate comprising lipid, a first chimeric cytokine receptor target, optionally a second chimeric cytokine receptor target, and optionally a linker, and wherein the subject comprises an immune cell comprising chimeric cytokine receptor, classified in C07K 16/2866.

Invention IV; claims 111-114, 129, 134, 137, 138, 142, 149, 159 drawn to a method of stimulating an immune response comprising administering a composition to the subject, wherein the composition comprises an amphiphilic ligand conjugate comprising lipid, a first chimeric co-stimulation receptor target, optionally a second chimeric co-stimulation receptor target, and optionally a linker, and wherein the subject comprises an immune cell comprising chimeric co-stimulation receptor, classified in C07K 14/70521.

Invention V; claims 171-173, 186, 199, 209 drawn to a method of stimulating an immune response comprising administering a composition to the subject, wherein the composition comprises an amphiphilic ligand conjugate comprising lipid, a synthetic Notch (synNotch) receptor target, and optionally a linker, and wherein the subject comprises an immune cell comprising a synNotch receptor, classified in C07K 14/705.

The inventions are independent or distinct, each from the other because:

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search because of their different classifications.  Further, irrespective of their classification group, the examination of each invention requires consideration of different patentability issues.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643           

/Brad Duffy/Primary Examiner, Art Unit 1643